                       IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF KANSAS
                                   TOPEKA DIVISION

 In re:

 Manhattan Hospitality, Inc.                     Case No. 20-41003-dls11
                                                 Chapter 11
 1641 Anderson Avenue
 Manhattan, Kansas 66502
 Tax ID# XX-XXXXXXX

                   Debtor.

    MOTION TO AUTHORIZE USE OF CASH COLLATERAL IN THE ORDINARY
                        COURSE OF BUSINESS

          COMES NOW Debtor Manhattan Hospitality, Inc., by and through its undersigned counsel

and for its Motion to Authorize Use of Cash Collateral in the Ordinary Course of Business pursuant

to 11 U.S.C. §§363(c) and 364 (the “Motion”), states:

          1. On the 17th day of December 2020, (the “Petition Date”) the Debtor filed a Voluntary

Petition under Chapter 11 of Title 11, the United States Bankruptcy Code.

          2. Debtor continues to be in possession of its property and operates and manages its

business as Debtor-in-Possession pursuant to 11 U.S.C. §§ 1107 and 1108.

          3. An Official Committee of Unsecured Creditors has not been appointed.

          4. This is a core proceeding pursuant to 28 U.S.C. § 157(2)(A).

          5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

          6. Venue is proper in this Court pursuant to 28 U.S.C. § 1408.

          7. The Debtor is a Kansas For Profit Corporation Delaware Limited Liability Company

that was formed in 1991 to own and operate a Holiday Inn hotel located at 1641 Anderson Avenue,

Manhattan, Kansas 66502 (the “Property”). Debtor has a secured loan on the Property with

Central National Bank (the “Lender”). The Lender is further secured in all of Debtor’s assets




                    Case 20-41003       Doc# 9    Filed 12/17/20     Page 1 of 5
including cash, inventory and accounts receivable. The Holiday Inn has historically been a

profitable hotel, but its financial situation dramatically changed with the onset of the COVID-19

Pandemic. The vast majority of the hotel’s revenues stem from the operations of Kansas State

University. The pandemic and the accompanying shutdown of operations at KSU caused a drastic

reduction in revenue to the hotel. Debtor has continued to operate during the pandemic and

negotiate with Lender to create a workable financial plan. These negotiations ultimately proved

unsuccessful and Debtor was left with no alternative but to seek protection under Chapter 11 of

the Bankruptcy Code.


                      CENTRAL NATIONAL BANK SECURED DEBT

         8. As stated above, Debtor has two Promissory Notes with Lender (collectively “Notes”).

The First Note is numbered 14017111 and has an origination date of December 1, 2014. The

original balance of the Note was $8,600,000.00 and it has a maturity date of December 3, 2034.

The Second Note is numbered 18008382 and has an origination date of June 20, 2018. The original

balance of the Second Note was $450,000.00 and it has a maturity date of June 20, 2028.

         9. The Notes are secured by a Leasehold Mortgage on the Hotel. The Notes are further

secured by a Security Agreement executed by the parties which secures the Notes in various assets

of the Debtor including cash, deposit accounts and accounts receivables.         The Notes are

additionally secured by a Collateral Assignment of Lease.

         10. Upon information and belief, Lender has perfected the Notes by filing its security

documents with the Kansas Secretary of State’s Office and Johnson County, Kansas Recorder of

Deeds.

         11. The current principal balance of the First Note is believed to be $7,092.711.00. The

current principal balance of the Second Note is believed to be $396,344.00.



                                                2
                   Case 20-41003      Doc# 9    Filed 12/17/20     Page 2 of 5
       12. Upon information and belief, the Lender is undersecured on the Notes. The total assets

pledged to Lender have a total value of approximately $3,121,628.00.

       13. Debtor believes on a going forward basis, before servicing the monthly secured debt,

that its business operations are cash-flow positive.

       14. Debtor is proposing to make a monthly adequate assurance payment to Lender for the

period of time from filing up to confirmation of the Plan. Debtor is proposing a payment of

$12,000.00 per month to Lender. For the half month of December 2020, Debtor is proposing a

$6,000.00 payment to Lender to be made no later than December 31, 2020.


                                     RELIEF REQUESTED

       15. By this Motion, Debtor seeks use of cash collateral to fund its business operations

pursuant to 11 U.S.C. §363(c)(2)(B) and 11 U.S.C. §363(c)(1), which provides that a debtor

operating pursuant to 11 U.S.C. §1108 “may enter into transactions. . . in the ordinary course of

business, without notice and a hearing, and may use property of the estate in the ordinary course

of business without notice and a hearing.”

       16. Pursuant to 11 U.S.C. §552(b)(2), Lender maintains a security interest in the post-

petition income of the Debtor.

       17. To adequately protect the value of Lender’s security interest in Debtor’s assets and

their collateral, the Debtor must be allowed to operate and continue its business throughout the

pendency of this Chapter 11 case.

       18. Debtor respectfully requests that the Court authorize the use of cash collateral in the

ordinary course of business as outlined in the attached Exhibit “A.” Debtor anticipates that its

expenses will not vary more than ten percent (10%) from the figures provided for the December-




                                                 3
                  Case 20-41003        Doc# 9    Filed 12/17/20    Page 3 of 5
January budget as attached. Debtor requests the use of cash collateral for no purpose at this time

other than to preserve the value of the collateral through continued operations.

       19. In exchange for the use of cash collateral in the ordinary course of business, Debtor

proposes that Lender be allowed replacement liens on all of Debtor’s right, title and interest in, to

and under the collateral, notwithstanding the limits on pre-petition liens provided under 11 U.S.C.

§552(a).

       20. In accordance with U.S.C. §363(c)(3), Debtor request that Court schedule a hearing on

the use of cash collateral and such request will be included in Debtor’s Motion to Expedite this

Motion.

       WHEREFORE, based upon the foregoing, Debtor respectfully requests that the Court

authorize use of cash collateral in the ordinary course of business and on the terms stated herein,

allow Central National Bank replacement liens on the collateral to the extent there are obligations

remaining, and for such other and further relief as the Court deems just and proper.


Dated: December 17, 2020                              THE SADER LAW FIRM

                                                      By: /s/ Bradley D. McCormack
                                                          Bradley D. McCormack, KS 21527
                                                          2345 Grand Boulevard, Suite 2150
                                                          Kansas City, Missouri 64108-2663
                                                          816-561-1818
                                                          Fax: 816-561-0818
                                                          Direct Dial: 816-595-1802
                                                          bmccormack@saderlawfirm.com

                                                      COUNSEL FOR DEBTOR




                                                 4
                  Case 20-41003        Doc# 9    Filed 12/17/20      Page 4 of 5
                                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served,
in addition to the parties notified by the U.S. Bankruptcy Court’s ECF System, upon the Debtor
and parties listed on the attached Creditor Matrix and on the parties requesting notice listed below
via First Class U.S. Mail, postage prepaid, on December 17, 2020.

                                                                               /s/ Bradley D. McCormack
                                                                               Bradley D. McCormack, Attorney



s:\manhattan hospitality, inc\cash collateral pleadings\2020.12.08 motion to authorize use of cash collateral.docx




                                                                        5
                          Case 20-41003                  Doc# 9         Filed 12/17/20               Page 5 of 5
